HUGHES, J.
Epitomized Opinnion
Action to recover alleged blance due for rent. Noyer was; conducting a theatre ip Pickering’s building. The latter allowed a rent reduction of $25 per month for a period of months in dispute. This suit was to recover a claimed balance of $75. Noyer sent Pickering two checks, one for $200 dated Nov. 1, 1920, with an endorsement thereon, “For Nov. 1920 rent.” The other for $250 dated Nov. 8, 1920, endorsed “Balance due on rent to Nov. 1, 1920.” These two cheeks were returned to Noyer by, Pipkering but Noyer again sent them to Pickering who cashed them in February, but the endorsement had been scratched off the' $200 check. Pickering gave credit on the back rent to Nov. 1, 1920. In affirming the judgment for Pickering, the Court of Appeals held:
1. There was sufficient evidence to be submitted to, the jury for its determination, and the motion to direct a verdict was properly overruled. (The court does not give any reason for affirming the judgment.)